STONE, J.
1. The amended complaint, offered in this case, was neither a change of a sole party plaintiff or defendant, a change of the form of action, nor an entire change of the cause of action. It was only' a change of the descriptive names of the persons to whom the marriage license was issued — one of the material averments in the complaint. This, we think, was allowable, under our liberal statutes of amendments. — Code of 1876, §§ 3155-6-7; 1 Brick. Dig. 73, 75; Roddy Thomas v. The State, at present term.
2. The license issued in this case mistook, to some extent, each of the names of the parties it authorized to marry. In the man’s name, the initial letter D. was, by mistake, written J. The female’s name was written Ellen, the name by which she was known, instead of Nancy Ellen, her full name. Still, the license was issued to these identical persons. "We do not doubt that a complaint, charging the license w’as issued for the marriage of D. L. Arnold, by the name of J. L. Arnold, and Nancy Ellen Mitchell, by the name of Ellen Mitchell, averring the identity of the persons is sufficient. The second amended complaint is substantially what we have stated above, and is sufficient.
The judgment of the Circuit Court is reversed, the non-suit set aside, and the cause remanded.